Per Curiam.
The evidence establishes that the respondent has been guilty of professional misconduct, in that he knew in August, 1944, that Frank J. Rinaldi had been disbarred in February, 1944 (Matter of Rinaldi, 265 App. Div. 715) and that at the request of Rinaldi in August, 1944, he permitted his name to he used as the defendant’s attorney in the preparation and service of an answer, which the respondent verified, in an action brought against a former client of Rinaldi’s; that the respondent was not retained by the defendant but appeared as the defendant’s attorney and prepared said answer, in which preparation Rinaldi participated, and had it served, upon the promise made by Rinaldi that the matter involved in the litigation would be settled. Thereafter, numerous steps were taken in the litigation by Rinaldi in respondent’s name without respondent’s knowledge.
It has also been established that after Rinaldi’s disbarment, the respondent assisted Rinaldi in the handling of a proposed separation agreement for a former client.
Any member of the Bar who lends assistance to a disbarred attorney which enables the latter to keep up the appearance of continuing professional standing subjects himself to discipline.
The respondent should be suspended for six months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Respondent suspended for six months.